Citation Nr: 0807489	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-13 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of fracture to the left wrist with 
traumatic arthritis and limitation of motion.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a left hand 
disability including neurological deficit, to include as 
secondary to the service-connected residuals of left wrist 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1962 
to September 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted service connection for a left 
wrist disability, assigning an evaluation of 0 percent 
effective October 16, 2003; and denied service connection for 
a back condition and a left hand condition.  The RO 
subsequently granted an increased rating of 10 percent for 
the left wrist disability in June 2007, effective October 16, 
2003.  

In January 2008, the veteran testified before the undersigned 
Veterans Law Judge at a Board video conference hearing.  A 
transcript of the hearing is of record.

The issues of service connection for a back disability and 
left hand disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his Board video conference hearing in January 2008, prior 
to the promulgation of a decision in the appeal, the veteran 
withdrew his appeal as to the issue of an increased rating 
for a left wrist disability.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant concerning the issue of an increased rating for a 
left wrist disability have been met. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Substantive Appeal may be withdrawn in writing or on the 
record at a hearing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204.  The veteran submitted 
testimony in the Board hearing that he wished to withdraw the 
appeal of the issue of an increased rating for a left wrist 
disability.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration with respect to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal with regard to the increased rating claim 
for a left wrist disability and it is dismissed.

ORDER

The appeal as to entitlement to an initial evaluation in 
excess of 10 percent for residuals of fracture to the left 
wrist with traumatic arthritis and limitation of motion is 
dismissed.


REMAND

The veteran seeks service connection for a left hand 
disability.  He testified that he has some neurological 
deficit in his left hand, which he believes may be secondary 
to his service-connected residuals of left wrist fracture.  
Specifically, he indicated that he had numbness around the 
thumb region and had some difficulty grabbing and holding 
things or differentiating between cold and hot sensations.  
The veteran was given a VA examination in January 2004, which 
addressed orthopedic impairment in the left hand; but the 
examination report did not include a neurological evaluation.  
Therefore, another VA examination is necessary to determine 
whether the veteran has any present neurological impairment 
in the left hand secondary to his service-connected left 
wrist disability.

The veteran also seeks service connection for a back 
disability.  He testified that he fell on his back in service 
after parachuting into a tree and that since then he has 
experienced problems in his back.  A June 1963 service 
medical record notes the veteran fell on his back the 
previous day and was sore.  On examination, he had minimal 
tenderness in the interscapular region and no spasm or 
limitation of motion.  The impression was contusion.  As the 
record shows evidence the veteran injured his back in service 
and he has testified to problems with his back since then, a 
medical opinion is necessary to determine whether any present 
back disability is related to service.  The VA examination 
provided in January 2004 did not address the back.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
neurological examination to obtain an 
opinion as to whether the veteran has any 
present neurological disability in his 
left hand that is at least as likely as 
not related to his service-connected 
residuals of left wrist fracture or 
service.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
opinions.

2.  Schedule the veteran for a VA 
orthopedic examination to obtain an 
opinion as to whether the veteran has any 
present back disability that is at least 
as likely as not related to his service.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
opinions.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  Then re-
adjudicate the claims.  If the claims 
remain denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


